internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-116146-00 date november re legend decedent spouse date date date date bank dear this is in response to your letter of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations and to make a reverse_qualified_terminable_interest_property_election under sec_2652 of the internal_revenue_code on date decedent and spouse established a revocable_trust living_trust at that time decedent and spouse transferred their community_property and separate_property to the living_trust when decedent died on date survived by spouse and three adult children the residue of decedent’s estate passed to the living_trust to be added to and plr-116146-00 administered thereunder under the terms of decedent’s will spouse was named the executrix of decedent’s estate spouse was also the surviving co-trustee of the living_trust under the terms of the living_trust upon decedent’s death the living_trust was divided into three separate trusts the survivor’s trust the family_trust and the marital trust the survivor’s trust was funded with spouse’s separate_property and her share of community_property the family_trust was funded with decedent’s separate_property and his share of community_property in an amount intended to take advantage of decedent’s remaining credit shelter amount the marital trust was funded with the balance of decedent’s property remaining after the funding of the family_trust the terms of the marital trust satisfied the requirements for qualified_terminable_interest_property qtip under sec_2056 under the terms of the living_trust the trustee was authorized to sever the marital trust into an exempt trust and a nonexempt trust for generation-skipping_transfer gst purposes spouse as executrix of decedent’s estate engaged the services of a certified_public_accountant to prepare decedent’s estate_tax_return the return was timely filed on date on schedule m of the return the election under sec_2056 was made to treat the marital trust as qtip schedule r was not filed with the return therefore decedent’s gst_exemption was not allocated and the reverse_qtip_election under sec_2652 was not made the estate_tax_return did not evidence any intention to divide the marital trust into an exempt trust and a nonexempt trust for gst tax purposes on date spouse died bank was named as the executor of spouse’s estate and successor trustee of the family_trust and the marital trust in preparing the federal estate_tax_return for spouse’s estate the trustee discovered that the marital trust had not been severed into two trusts as authorized by the terms of the living_trust that no reverse_qtip_election had been made with respect to one of the trusts and that no allocation of decedent’s gst_exemption had been made on schedule r of decedent’s estate_tax_return bank requests an extension of time under sec_301_9100-1 and sec_3 of the procedure and administration regulations to sever the marital trust into two separate trusts a gst exempt trust and a gst nonexempt trust and to make the reverse_qtip_election under sec_2652 with respect to the exempt trust the severance will be made on a pro_rata basis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-116146-00 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 any property in which a decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2652 provides that in the case of any property subject_to the estate_tax the decedent in whose gross_estate the property is includible is treated as the transferor of the property for generation-skipping_transfer_tax gstt purposes thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse becomes the transferor of the property for gstt purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_2631 allows every individual a gst_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 is deemed to be allocated at the individual’s death first to property which is the subject of a direct_skip occurring at such individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death plr-116146-00 sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that in general the severance of a_trust that is included in the transferor’s gross_estate into two or more trusts is recognized for gstt purposes if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for severing the marital trust into a gst exempt trust and a gst nonexempt trust is granted until days after the date of this letter further an extension of time for making the reverse_qtip_election with respect to the gst exempt trust is granted until days after the date of this letter we note that the extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of decedent’s gst_exemption consequently decedent’s remaining gst_exemption is allocated under the deemed_allocation rules of sec_2632 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116146-00 except as we have specifically ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we sending a copy of this letter to your authorized representative a copy of this letter should be forwarded to the internal_revenue_service office where the decedent’s estate_tax_return was filed a copy is enclosed for that purpose sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of letter
